Citation Nr: 1400372	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-35 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for bilateral hearing loss.  

2. Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for tinnitus.  

3. Entitlement to service connection for squamous cell carcinoma of the oropharynx, to include as due to asbestos and ionizing radiation exposure.  

4. Entitlement to service connection for an acquired psychiatric disorder, diagnosed as depression and also claimed as posttraumatic stress disorder (PTSD), to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to February 1968.  

This matter is on appeal from rating decisions in December 2009 and February 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Since that time, the Veteran has moved, and jurisdiction over the appeal is currently with the RO in Boston, Massachusetts.  

The Veteran testified before a Decision Review Officer at the RO in March 2011 and before the undersigned Veterans Law Judge at the RO in November 2013.  Transcripts of both hearings are of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Unfortunately, additional development is required before the claims may be adjudicated.  

The evidence of record indicates that the Veteran was diagnosed with squamous cell carcinoma to the tonsil that has metastasized to other parts of his pharynx, including his tongue.  Throughout the course of this appeal, the Veteran's primary assertion has been that this disorder is due to his active duty service and specifically to his exposure to both asbestos and cigarette smoke.  

However, at his hearing before the Board in November 2013, the Veteran provided the additional assertion that his cancer is also potentially due to his exposure to ionizing radiation received guarding nuclear artillery weapons.  As this was the first time this avenue of entitlement had been raised, no development undertaken as to whether this assertion has any merit.  Nevertheless, as it is clear that the Veteran's squamous cell carcinoma may be construed as a radiogenic disease under 38 C.F.R. § 3.311(b)(2) (2013), further development that is required under this section is warranted. 

With regard to his claim for service connection for an acquired psychiatric disorder, the Veteran has primarily asserted that his depression is due substantially to his cancer diagnosis and subsequent treatment.  Thus, as this claim depends at least in part on the outcome of his claim for service connection for squamous cell carcinoma, it cannot be resolved until the underlying claim is first adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  

Also, at his hearing before the Board in November 2013, the Veteran prominently mentioned an incident during active duty where he witnessed a fellow soldier shoot himself through the head, although this soldier apparently survived.  While the claim on appeal has been typically characterized as one for depression, the Veteran's recent testimony also raises a potential claim for PTSD, which should be incorporated into his current claim if warranted by the evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (VA must consider entitlement to service connection for any psychiatric disability that may reasonably be encompassed by evidence of record).  Therefore, on remand, this aspect of the claim should also be considered.  

Finally, in a February 2012 rating decision, the St. Petersburg RO continued previous denials of service connection for bilateral hearing loss and tinnitus.  In November 2012, the Veteran submitted a timely notice of disagreement to the RO's denial of these issues.  As such, he is entitled to a statement of the case (SOC) addressing them, and the issues must be remanded to allow the RO this opportunity. Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  These issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997) 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Send to the Veteran a Veterans Claims Assistance Act of 2000-compliant letter pertaining to the issues of: (a) entitlement to service connection for squamous cell carcinoma of the oropharynx, to include as due to asbestos and ionizing radiation exposure and (b) entitlement to service connection for an acquired psychiatric disorder, diagnosed as depression and also claimed as PTSD, to include as secondary to a service-connected disability.  

With regard to the cancer claim, the correspondence should inform the Veteran of how service connection may be established for such a disorder based on exposure to asbestos and on ionizing radiation.  If the Veteran responds to the radiation exposure questionnaire with sufficient specificity, the agency of original jurisdiction (AOJ) should undertake all necessary steps to develop this claim.  See 38 C.F.R. § 3.311.  

With respect to his psychiatric disorder claim, the correspondence should notify him of how service connection may be established for a psychiatric disorder, to include PTSD, on a direct basis and how service connection for any such disability may be warranted on a secondary basis.  Following receipt of any additional information or evidence from the Veteran, the AOJ should undertake any necessary development, to include a VA examination if deemed necessary.  

2. The RO should acquire VA treatment records from all VA facilities from which he has received treatment for the period since July 2010.  

If the Veteran has received any additional treatment related to the claims on appeal from private facility, and the records of such treatment are not currently of record, the RO should acquire such records after obtaining the Veteran's authorization. 

3. Thereafter, readjudicate the issues of entitlement to service connection for squamous cell carcinoma of the oropharynx, to include as due to asbestos and ionizing radiation exposure, and entitlement to service connection for an acquired psychiatric disorder, diagnosed as depression and also claimed as PTSD, to include as secondary to a service-connected disability.  If these benefits sought on appeal remain denied, the Veteran and his representative should be provided with a new supplemental statement of the case (SSOC) and given an appropriate amount of time to respond.  

4. The Veteran and his representative should also be provided with a statement of the case (SOC) on the issues of whether new and material evidence has been received sufficient to reopen previously denied claims for service connection for bilateral hearing loss and tinnitus.  The Veteran and his representative should be clearly advised of the need to file a substantive appeal if the Veteran wishes to complete an appeal of those issues.  Only if an appeal is perfected as to these claims should they be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  


